United States Court of Appeals
           for the Fifth Circuit
                                                 United States Court of Appeals
                                                          Fifth Circuit

                                                        FILED
                                                    April 26, 2022
                      No. 21-50792                 Lyle W. Cayce
                                                        Clerk

Whole Woman's Health, on behalf of itself, its staff,
physicians, nurses, and patients; Alamo City Surgery
Center, P.L.L.C., on behalf of itself, its staff,
physicians, nurses, and patients, doing business as
Alamo Women's Reproductive Services; Brookside
Women's Medical Center, P.A., on behalf of itself, its
staff, physicians, nurses, and patients, doing business
as Brookside Women's Health Center and Austin
Women's Health Center; Houston Women's Clinic, on
behalf of itself, its staff, physicians, nurses, and
patients; Houston Women's Reproductive Services, on
behalf of itself, its staff, physicians, nurses, and
patients; Planned Parenthood Center for Choice, on
behalf of itself, its staff, physicians, nurses, and
patients; Planned Parenthood of Greater Texas
Surgical Health Services, on behalf of itself, its
staff, physicians, nurses, and patients; Planned
Parenthood South Texas Surgical Center, on behalf of
itself, its staff, physicians, nurses, and patients;
Southwestern Women's Surgery Center, on behalf of
itself, its staff, physicians, nurses, and patients;
Whole Women's Health Alliance, on behalf of itself,
its staff, physicians, nurses, and patients; Medical
Doctor Allison Gilbert, on behalf of herself and her
patients; Medical Doctor Bhavik Kumar, on behalf of
himself and his patients; The Afiya Center, on behalf
of itself and its staff; Frontera Fund, on behalf of
itself and its staff; Fund Texas Choice, on behalf of
itself and its staff; Jane's Due Process, on behalf of
itself and its staff; Lilith Fund, Incorporated, on
                                No. 21-50792


behalf of itself and its staff; North Texas Equal
Access Fund, on behalf of itself and its staff;
Reverend Erika Forbes; Reverend Daniel Kanter; Marva
Sadler,

                                                       Plaintiffs—Appellees,

                                   versus

Judge Austin Reeve Jackson; Penny Clarkston; Mark Lee
Dickson; Stephen Brint Carlton; Katherine A. Thomas;
Cecile Erwin Young; Allison Vordenbaumen Benz; Ken
Paxton,

                                                    Defendants—Appellants.


               Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. 1:21-CV-616


Before Jones, Higginson, and Duncan, Circuit Judges.
Per Curiam:
       Having received the ruling of the Texas Supreme Court that named
official defendants may not enforce the provisions of the Texas Heartbeat
Act, S.B. 8, this court REMANDS the case with instructions to dismiss all
challenges to the private enforcement provisions of the statute and to
consider whether plaintiffs have standing to challenge Tex. Civ. Prac. & Rem.
Code Ann. Sec. 30.022.




                                     2
                                 No. 21-50792


Stephen A. Higginson, Circuit Judge, concurring in the judgment in
part and dissenting in part:
       I agree with the majority’s decision to remand this case to the district
court. However, because the Supreme Court specifically held that “this case
may proceed past the motion to dismiss stage against Mr. Carlton, Ms.
Thomas, Ms. Benz, and Ms. Young,” Whole Woman’s Health v. Jackson, 142
S. Ct. 522, 539 (2021), I do not believe that we have the authority to order the
case dismissed. Accordingly, I would simply remand the case for proceedings
not inconsistent with the opinions of the United States Supreme Court and
the Texas Supreme Court.




                                       3